PER CURIAM.
Murvin asserts that the trial court erred in refusing to classify her as a youthful offender as provided in Section 958.04(2), Florida Statutes (Supp.1978). The offense, however, took place prior to the effective date of the statute. Since the statute cannot be retroactively applied, the trial court’s imposition of sentence is AFFIRMED. Bradley v. State, 385 So.2d 1122 (Fla. 1st DCA 1980); Allen v. State, 383 So.2d 674 (Fla. 5th DCA 1980); State v. Pizarro, rev’d on reh., 383 So.2d 762 (Fla. 4th DCA 1980).
MILLS, C. J., and BOOTH and LARRY G. SMITH, JJ., concur.